DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17, 19, 20, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al (US 2018/0120555), hereinafter “Ikuta”, and further in view of Shahmoon et al (US 2016/0022119), hereinafter “Shahmoon”.
Regarding claim 17, Ikuta teaches an optical arrangement (Fig. 3, abstract) comprising: 
a fiber (refs 110, 108) comprising: 
at least a fiber core configured to guide a first illumination light (ref 110, paragraphs [0057]-[0058]); and
a second fiber configured to guide a second illumination light (ref 108, paragraphs [0057]-[0058]),
wherein the multicore fiber comprises a fiber scanner configured to deflect the multicore fiber or the multicore fiber is followed by a mirror scanner (paragraph [0064]); and 
a wavelength dispersive beam combiner configured to spatially superimpose the first illumination light and the second illumination light in an object space (ref 114, paragraphs [0058]-[0059]).
Ikuta is silent regarding a multicore fiber comprising a second fiber core configured to guide a second illumination light.
However, Shahmoon teaches a fiber endoscope (abstract, Figs. 1, 5) including a multicore fiber (Fig. 2C, paragraph [0042]) comprising a second fiber core (ref 115, paragraph [0043]) configured to guide a second illumination light (ref 85, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ikuta with the teaching of Shahmoon by including a multicore fiber comprising a second fiber core configured to guide a second illumination light in order to build a more compact device, while still reducing crosstalk between cores of the fibers (paragraph [0085]).
Regarding claim 19, Ikuta teaches wherein the wavelength dispersive beam combiner (Fig. 1, ref 14), is arranged between the fiber scanner or the mirror scanner (rotation of ref 112a) and the object space (ref 116, paragraph [0064]).
Regarding claim 20, Ikuta teaches further comprising a collimating lens arranged between the fiber scanner or the mirror scanner and the wavelength dispersive beam combiner (Fig. 10, ref 1012a, paragraph [0120]).
Regarding claim 24, Ikuta is silent regarding wherein the fiber cores are asymmetrically arranged in the multicore fiber.
However, Shahmoon teaches wherein the fiber cores are asymmetrically arranged in the multicore fiber (Fig. 2E shows asymmetry on the vertical axis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ikuta with the teaching of 
Regarding claim 25, Ikuta teaches wherein the wavelength dispersive beam combiner comprises a transmission diffraction grating, a reflection diffraction grating, a prism or a grating prism (paragraphs [0004], [0058]).
Regarding claim 26, Ikuta teaches wherein the optical arrangement comprises a diameter of less than 5 mm (paragraph [0005]).
Regarding claim 27, Ikuta teaches an endoscopic probe comprising: the optical arrangement according to claim 17 (paragraph [0054]).
Regarding claim 28, Ikuta teaches a spectroscopic imaging (abstract, Fig. 3) method comprising:
guiding a first illumination light in a first fiber core of a fiber (ref 110, paragraphs [0057]-[0058]) and guiding a second illumination light in a second fiber (ref 110, paragraphs [0057]-[0058]), wherein the first illumination light and the second illumination light comprise different wavelengths (paragraph [0055]);
spatially superimposing the first illumination light and the second illumination light superimposed by a wavelength-dispersive beam combiner in an object space (ref 114, paragraphs [0058]-[0059]),
wherein the fiber is a fiber scanner or the fiber is followed by a mirror scanner, and wherein the object space is scanned by a movement of the fiber scanner or the mirror scanner (paragraph [0064]); and

Ikuta is silent regarding a multicore fiber comprising a second fiber core configured to guide a second illumination light.
However, Shahmoon teaches a fiber endoscope (abstract, Figs. 1, 5) including a multicore fiber (Fig. 2C, paragraph [0042]) comprising a second fiber core (ref 115, paragraph [0043]) configured to guide a second illumination light (ref 85, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ikuta with the teaching of Shahmoon by including a multicore fiber comprising a second fiber core configured to guide a second illumination light in order to build a more compact device, while still reducing crosstalk between cores of the fibers (paragraph [0085]).
Regarding claim 29, Ikuta teaches wherein the wavelength-dispersive beam combiner (Fig. 1, ref 14) is arranged between the fiber scanner or the mirror scanner (rotation of ref 112a) and the object space (ref 116, paragraph [0064]).
Regarding claim 30.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta and Shahmoon, as applied to claim 17 above, and further in view of Xie et al (US 2007/0088219), hereinafter “Xie”.
Regarding claim 18, Ikuta is silent regarding wherein the optical arrangement is for an imaging spectroscopic, and wherein the imaging spectroscopy is a Coherent Anti-Stokes Raman Scattering (CARS) spectroscopy or a Stimulated Raman Scattering (SRS) spectroscopy.
However, Xie teaches an optical endoscope (abstract, Figs 1-5) including wherein the optical arrangement is for an imaging spectroscopic, and wherein the imaging spectroscopy is a Coherent Anti-Stokes Raman Scattering (CARS) spectroscopy or a Stimulated Raman Scattering (SRS) spectroscopy (paragraphs [0003], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ikuta with the teaching of Xie by including wherein the optical arrangement is for an imaging spectroscopic, and wherein the imaging spectroscopy is a Coherent Anti-Stokes Raman Scattering (CARS) spectroscopy or a Stimulated Raman Scattering (SRS) spectroscopy in order to image specimens with submicron lateral resolution and resolution in the axial direction on the order of tens of microns down to several microns (paragraph [0031]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta and Shahmoon, as applied to claim 17 above, and further in view of Pare et al (US 2014/0212083), hereinafter “Pare”.
Regarding claim 21, Ikuta is silent regarding wherein the multicore fiber comprises a light-guiding cladding configured to guide object light coming from the object space, and 
However, Pare teaches an optical endoscope (abstract, Figs 1-5) including wherein the multicore fiber comprises a light-guiding cladding configured to guide object light coming from the object space, and wherein the light-guiding cladding is surrounded by an outer cladding comprising a lower refractive index than the light-guiding cladding (Figs. 2A-2B, paragraphs [0008]-[0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ikuta with the teaching of Pare by including wherein the multicore fiber comprises a light-guiding cladding configured to guide object light coming from the object space, and wherein the light-guiding cladding is surrounded by an outer cladding comprising a lower refractive index than the light-guiding cladding in order to define a trench in the redial refractive index profile (paragraph [0008]).
Regarding claim 22, Ikuta is silent regarding wherein the multicore fiber comprises an inner cladding in which the fiber cores are disposed, the inner cladding being surrounded by the light-guiding cladding and comprising a lower refractive index than the fiber cores and a lower refractive index than the light-guiding cladding.
However, Pare teaches an optical endoscope (abstract, Figs 1-5) including wherein the multicore fiber comprises an inner cladding in which the fiber cores are disposed, the inner cladding being surrounded by the light-guiding cladding and comprising a lower refractive index than the fiber cores and a lower refractive index than the light-guiding cladding (Figs. 2A-2B, paragraphs [0008]-[0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ikuta with the teaching of Pare by including wherein the multicore fiber comprises an inner cladding in which the fiber cores are disposed, the inner cladding being surrounded by the light-guiding cladding and comprising a lower refractive index than the fiber cores and a lower refractive index than the light-guiding cladding in order to define a trench in the redial refractive index profile (paragraph [0008]).
Regarding claim 23, Ikuta is silent regarding wherein the multicore fiber is a polarization-maintaining fiber for the first and second illumination light guided in the fiber cores.
However, Pare teaches an optical endoscope (abstract, Figs 1-5) including wherein the multicore fiber is a polarization-maintaining fiber for the first and second illumination light guided in the fiber cores (paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ikuta with the teaching of Pare by including wherein the multicore fiber is a polarization-maintaining fiber for the first and second illumination light guided in the fiber cores in order to maintain the polarization of the light in the fiber.
Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Ikuta and Shahmoon, as applied to claim 28  above, and further in view of Xie et al (US 2007/0088219), hereinafter “Xie”.
Regarding claim 31, Ikuta is silent regarding wherein the spectroscopic imaging method is a Coherent Anti-Stokes Raman Scattering (CARS) spectroscopy method or a Stimulated Raman Scattering (SRS) spectroscopy method.
However, Xie teaches an optical endoscope (abstract, Figs 1-5) including wherein the spectroscopic imaging method is a Coherent Anti-Stokes Raman Scattering (CARS) spectroscopy method or a Stimulated Raman Scattering (SRS) spectroscopy method (paragraphs [0003], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ikuta with the teaching of Xie by including wherein the spectroscopic imaging method is a Coherent Anti-Stokes Raman Scattering (CARS) spectroscopy method or a Stimulated Raman Scattering (SRS) spectroscopy method in order to image specimens with submicron lateral resolution and resolution in the axial direction on the order of tens of microns down to several microns (paragraph [0031]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta and Shahmoon, as applied to claim 28 above, and further in view of Pare et al (US 2014/0212083), hereinafter “Pare”.
Regarding claim 32, Ikuta is silent regarding wherein the first illumination light comprises a pump wavelength and the second illumination light comprises a Stokes wavelength.
However, Pare teaches an optical endoscope (abstract, Figs 1-5) including wherein the first illumination light comprises a pump wavelength and the second illumination light comprises a Stokes wavelength (paragraphs [0005]-[0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ikuta with the teaching of Pare by including wherein the first illumination light comprises a pump wavelength and the second illumination light comprises a Stokes wavelength in order to image specimens with submicron lateral resolution and resolution in the axial direction on the order of tens of microns down to several microns (paragraph [0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banik (US 2005/0038322) teaches an endoscope with a multicore fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877